DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.   The Information Disclosure Statement (IDS) submitted on 11/03/2020 has been considered by the examiner and made of record in the application file.

Examiner's Amendment
3.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
           Claims 1, 5, 8, 9, 13 and 16 have been amended below in order to correct antecedent basis of certain limitation in the claims. 
             - Claims 1 and 9, lines 8-10 of claim 1 and lines 7-9 of claim 9, “wherein the second multiplexer circuit is coupled to the first multiplexer circuit; a second multiplexer circuit coupled to the read-port circuit15” are amended to “wherein a second multiplexer circuit is coupled to the first multiplexer circuit; the second multiplexer circuit coupled to the read-port circuit15”15 in order to correct antecedent basis for these limitations in the claim.
            - Claims 5 and 13, lines 1-2 of claims 5 and 13, “wherein the read-port circuit operates at a first threshold voltage, the write-port circuit operates at a second threshold voltage” are amended to “wherein the read-port circuit operates at the first threshold voltage, the write-port circuit operates at the second threshold voltage 15”15 in order to correct antecedent basis for these limitations in the claim (refer to “a first threshold voltage” and “a second threshold voltage“ in lines 4-6 of parent claim 1, and lines 3-5 of parent claim 9). 
- Claims 8 and 16, lines 1-2 of claims 8 and 16, “wherein the first multiplexer circuit and the second multiplexer circuit are not provided with power during sleep mode and shut-down mode” are amended to “wherein the first multiplexer circuit and the second multiplexer circuit included in a periphery circuit are not provided with power during sleep mode and shut-down mode”. The specification (Figure 8 and paragraphs [0056]-[0058]) discloses the periphery header circuitry (814 of Figure 8) which supplied power to the periphery circuit (806 of Fig. 8) during normal mode, and not provided power to the periphery circuit (806 of Fig. 8) during sleep mode and shut-down mode, as shown in Table 810 of Fig. 8 and para. [0057]-[0058], but the specification has not specifically disclose “wherein the first multiplexer circuit and the second multiplexer circuit are not provided with power during sleep mode and shut-down mode”, as recited in the claims above. However, the specification (Figures 7-8 and paragraphs [0051]-[0058]) discloses the first multiplexer circuit (732 of Fig. 7) and the second multiplexer (722 of Fig. 7) are included in the periphery circuit (806 of Fig. 8), which is not provided with power during sleep mode and shut-down mode, as disclosed above. Therefore, claims 8 and 16 are amended accordingly as above. 

     The application has been amended as follows:
         In the claims:
               Claim 1 (Currently Amended): 
                    A system, comprising:   
                          a bit-cell, comprising:
                                a write-port circuit comprising eight transistors, wherein the write-port circuit is activated by a first threshold voltage; and 
                                a read-port circuit comprising four transistors, wherein the read-port circuit is activated by a second threshold voltage, wherein the first threshold voltage is a higher voltage than a second threshold voltage;
[[the]] a second multiplexer circuit is coupled to the first multiplexer circuit; 
                               [[a]] the second multiplexer circuit coupled to the read-port circuit; and
                               a power management circuit configured to minimize power leakage from the system.
               Claim 5 (Currently Amended): The system of claim 1, wherein the read-port circuit operates at [[a]] the first threshold voltage, the write-port circuit operates at [[a]] the second threshold voltage, and the first threshold voltage is different from the second threshold voltage.
               Claim 8 (Currently Amended): The system of claim 1, wherein the first multiplexer circuit and the second multiplexer circuit included in a periphery circuit are not provided with power during sleep mode and shut-down mode.
               Claim 9 (Currently Amended): 
                          A bit cell, comprising:
                                a write-port circuit comprising eight transistors, wherein the write-port circuit is activated by a first threshold voltage; and 
                                a read-port circuit comprising four transistors, wherein the read-port circuit is activated by a second threshold voltage, wherein the first threshold voltage is a higher voltage than a second threshold voltage;
                               a first multiplexer circuit coupled to the write-port circuit, wherein [[the]] a second multiplexer circuit is coupled to the first multiplexer circuit; and
                               [[a]] the second multiplexer circuit coupled to the read-port circuit.       
                Claim 13 (Currently Amended): The bit cell of claim 9, wherein the read-port circuit operates at [[a]] the first threshold voltage, the write-port circuit operates at [[a]] the second threshold voltage, and the first threshold voltage is different from the second threshold voltage.      
Claim 16 (Currently Amended): The bit cell of claim 9, wherein the first multiplexer circuit and the second multiplexer circuit included in a periphery circuit are not provided with power during sleep mode and shut-down mode.      
    
Allowable Subject Matter
4.     Claims 1-20 are allowed.
5.    The following is a statement of reason for indication of allowable subject matter: 
        Regarding independent claims 1 and 9, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a write-port circuit comprising eight transistors, wherein the write-port circuit is activated by a first threshold voltage; and a read-port circuit comprising four transistors, wherein the read-port circuit is activated by a second threshold voltage, wherein the first threshold voltage is a higher voltage than a second threshold voltage; a first multiplexer circuit coupled to the write-port circuit, wherein a second multiplexer circuit is coupled to the first multiplexer circuit; the second multiplexer circuit coupled to the read-port circuit”, and a combination of other limitations thereof as claimed in the claims. Claims 2-8 and 10-16 depend on claims 1 and 9, respectively.    
         Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a write-port circuit activated by a first threshold voltage, the write-port circuit comprising at least eight transistors; a read-port circuit coupled to the write-port circuit, the read-port circuit comprising at least four transistors, wherein the read-port circuit is activated by a second threshold voltage, wherein the first threshold voltage is a higher voltage than a second threshold voltage; and two multiplexers, each of the two multiplexers being connected to one of the write-port circuit and read-port circuit, and to each other”, and a combination of other limitations thereof as claimed in the claim. Claims 18-20 depend on claim 17.     

Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827